Citation Nr: 1513978	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	R. Spencer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and the Veteran's sister-in-law



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1979 to September 1992.  The Veteran served in Southwest Asia.  He had additional duty with the Georgia Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied service connection for both anxiety with depression and tinnitus.  In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.   

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran served in an "imminent danger pay area (Southwest Asia)" and participated in combat in Iraq.  
2.  PTSD has been shown to have originated as the result of the Veteran's combat-related stressful experiences.  

3.  Tinnitus originated during active service.  


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for both PTSD and tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Service Connection for an Acquired Psychiatric Disorder 

The Veteran contends that he incurred PTSD as the result of his traumatic experiences in Iraq which included coming under small arms fire and seeing numerous enemy casualties.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records indicate that he served in an "imminent danger pay area (Southwest Asia)" from August 1990 to March 1991.  At the February 2015 Board hearing, the Veteran testified that he had participated in combat in Iraq; came under small arms fire; and saw enemy casualties.  In support of his testimony, the Veteran provided multiple photographs of enemy casualties.  In light of such evidence, the Board concedes that the Veteran participated in combat while in Iraq.  See VAOPGCPREC 12-99 (October 18, 1999) (explaining a Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264 (2004).

The report of a May 2011 VA psychiatric examination "for mental disorders (except PTSD and eating disorders)" states that the Veteran complained of "nightmares and bad dreams about combat and dead people."  He reported that he had participated in combat in Iraq between August 1990 and April 1991.  The Veteran was diagnosed with a not otherwise specified anxiety disorder.  The examiner opined that the "Veteran's Axis I diagnosis of anxiety disorder NOS is not due to anxiety with depression in service" as the "Veteran reported that his anxiety symptoms began approximately two years ago which was several years after he was discharged from the service" and "denied experiencing depressive or anxiety symptoms while in the military."  The examiner made no findings as to whether the Veteran's diagnosed anxiety disorder was related to his Iraq combat experiences.  

An April 2013 psychological evaluation from C. Gneiting, PhD., states that the Veteran complained of recurrent combat-related nightmares, violent night time behavior, unprovoked irritability, anger outbursts, mood instability, and violent behavior.  He reported that he had come under "small fire from Iraqis," his unit had "returned it, and Iraqis got killed."  Dr. Gneiting concluded that "[i]t is 'as likely as not' that his current symptoms are a result of PTSD incurred during military service."  

The Veteran served in Iraq.  His combat-related stressful experiences have been conceded.  Dr. Gneiting diagnosed the Veteran with PTSD related to his Iraq combat experiences.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he was exposed to loud explosions while in Iraq and Kuwait and subsequently experienced ringing in his ears during active service.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  

An April 2011 VA audiological examination conveys that the Veteran complained of "left intermittent tinnitus that started a couple years (two three years ago)."  The examiner concluded that "it is less likely as not that the tinnitus is due to military service but more than likely due to presbycusis and/or some other etiology."  

The Veteran testified at the February 2015 Board hearing that he had initially experienced ringing of the ears after witnessing explosions in Kuwait during active service and had thereafter suffered from intermittent bilateral tinnitus.  The Board observes that the Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  

Service connection for tinnitus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


